Dismissed and Memorandum Opinion filed February 21, 2019.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-18-00727-CV

                          SONIA BARBOZA, Appellant

                                        V.
               MORRELL MASONRY SUPPLY, INC., Appellee

                      On Appeal from the 129th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-20565

                           MEMORANDUM OPINION


      This is an appeal from a judgment signed May 9, 2018. The clerk’s record
was filed November 6, 2018. The reporter’s record was filed September 18, 2018.
No brief was filed.

      On January 10, 2019, this court issued an order stating that unless appellant
filed a brief on or before January 25, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2